Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ingrid Beattie on 03/11/2022.
The amended claims are listed below.
Claim 1: Change the single-word recitation “coronavirus” (line 11) to two-word phrase “corona virus”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered. Claims 5-7 and 15 are cancelled. Claims 1-4 and 8-14 are currently under examination and allowed in this Office Action.   

Priority
This is US Application No. 17/320,152 filed on 05/13/2021 and claims US Provisional Application No. 63/024,464 filed on 05/13/2020.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/09/2022 has been considered.

Withdrawn Claim Objections/Rejections
The objection of Color Drawings/Specification, as set forth on pages 2 to 3 of the Final Rejection mailed on 12/29/2021, is withdrawn in view of replacement drawings filed on 02/09/2022.
The rejection of claims 1-4 and 8-14 under 35 U.S.C. 103 as being unpatentable over Sprenger et al. in view of Le Pendu and Watanabe et al., as set forth on pages 5-9 of the Final Rejection mailed on 12/29/2021, is withdrawn in view of amended claim 1. Claims 2-4 and 8-14 depend from claim 1.

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2-4 and 8-14, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method of attenuating or treating a corona virus infection and/or promoting recovery from said corona virus infection in a subject expressing an ACE2 receptor in need thereof, comprising administering to the subject a composition comprising a pharmaceutically effective amount of at least one isolated human milk oligosaccharide (HMO), wherein the corona virus comprises i) a severe acute respiratory syndrome virus (SARS-CoV); ii) a SARS-CoV-2 (COVID-19) virus; or iii) a hCoV-NL63, wherein the corona virus binds to the ACE2 receptor on a cell or tissue of the subject, wherein the at least one isolated HMO is identified by structural modeling to compete with the corona virus from binding to the ACE2 receptor on the cell or tissue, is free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 12/29/2021, in which Sprenger et al. (US 2016/0287618, published on October 6, 2016) disclosed a method for treating upper respiratory tract (URT) infections in an infant or a young child, said method comprising administering to said infant or young child a composition comprising at least one fucosylated oligosaccharide. URT infections are often caused by viruses. The most common coronavirus, parainfluenza virus, adenovirus, enterovirus, and respiratory syncytial virus. Human milk oligosaccharides (HMOs) usually consist of lactose at the reducing end with a carbohydrate core that often contains a fucose or a sialic acid at the non-reducing end (page 12/13, [0204 and 0208]; page 3/13, [0003 and 0011]). The fucosylated oligosaccharide(s) can be selected from the list comprising 2'-fucosyllactose, 3'-fucosyllactose, difucosyllactose, lacto-N-fucopentaose (such as lacto-N-fucopentaose I, lacto-N-fucopentaose II, lacto-N-fucopentaose III, lacto-N-fucopentaose V), lacto-N-fucohexaose, lacto-N-difucohexaose I, fucosyllacto-N-hexaose. The composition contains from 0.1 to 10 g of fucosylated oligosaccharide(s) per 100 g of composition, e.g. from 0.1 to 8 g, or from 0.1 to 4 g, or from 0.5 to 3 g of fucosylated oligosaccharide(s) per 100 g of composition on a dry weight basis. In particular examples the composition comprises from 0.5 to 10 g/L of fucosylated oligosaccharide(s), or from 1 to 4.5 g/L, or from 2 to 4 g/L, or from 2.5 to 3.5 g/L of fucosylated oligosaccharide(s), depending on the needs of the infant or young child. In a particular embodiment, the infant or young child is secretor using the Lewis blood typing system. The basis for the phenotypic difference between the secretor and non-secretor subpopulations stems from genetic polymorphisms resulting in the expression of a specific functional alpha-1,2-fucosyltransferase (also called fucosyltransferase-2 or Fut2) in case of secretors whereas non-secretors do not express this functional alpha-1,2-fucosyltransferase (pages 7/13 to 8/13, [0105, 0106, 0111, and 0112]; pages 5/13 to 6/13, [0065]).  The supplement may be in the form of a powder, tablets, capsules, pastilles or a liquid.  The supplement may contain an organic or inorganic carrier material suitable for oral or parenteral administration (page 11/13, [0186, 0191 and 0192]). Le Pendu (Protecting Infants through Human Milk, edited by Pickering et al., 2004, pp. 135-143) disclosed that many viruses also are known to attach to glycans. This most often involves recognition of a sialic acid residue as in the case of influenza virus, rotavirus, coronavirus, or polyomavirus. The lack of a functional FUT2 allele is responsible for the nonsecretor phenotype, as opposed to the secretor phenotype, and is characterized by the absence of ABH antigens in saliva and on various epithelial cell types. The sialyl-Lea and sialyl-Lex antigens are obtained by addition of a sialic acid in α2,3 linkage followed by addition of a fucose in α1,4 or α1,3 linkage onto either the type 1 or type 2 precursors (page 136, para. 2 and last 2 lines; page 138, para. 1 and 4). Watanabe et al. (bioRxiv preprint, posted on March 28, 2020) disclosed that SARS-CoV-2 utilizes an extensively glycosylated spike (S) protein that protrudes from the viral surface to bind to angiotensin-converting enzyme 2 (ACE2), the host cell receptor, to mediate cell entry. The overall glycosylation of SARS-CoV-2 is comparable with SARS-CoV-1 S protein and other coronavirus S proteins. A recombinant SARS-CoV-1 S mimetic also contained 32% oligomannose-type glycans showing a remarkable conservation in glycan processing across these coronaviruses. Across the 22 N-linked glycosylation sites, 16% of the glycans contain at least one sialic acid residue and 48% are fucosylated (Figure 4). These data suggest high levels of fucosylation but low levels of sialylation, considering complex and hybrid type glycans make up 69% of the total glycans of SARS-CoV-2 (page 3/20, para. 1; page 12/20, para. 1 and 2). However, the references did not teach or suggest the active step “isolated HMO is identified by structural modeling to compete with the corona virus from binding to the ACE2 receptor”, required by claim1 and demonstrated in the specification: FIG. 4C is a cartoon representation of the atomic model of the ACE2-B(0)AT1 complex. The glycosylation moieties are shown as sticks. The complex is colored by subunits, with the PD and CLD in one ACE2 protomer colored cyan and blue, respectively” and “Human milk glycans have structural homology to cell receptors for enteropathogens and function as receptor decoys. For example, respiratory pathogens, such as coronaviruses, bind specifically to the ACE2 receptor (p. 10/26, para.3; p. 14/26, para.2). One of skilled artisan would not be motivated to carry out the active step because the ACE2-B(0)AT1 complex is not known at the time of filing the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 8-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623